Citation Nr: 1117644	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for flat feet.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to August 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005, October 2005, and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran provided testimony before the undersigned at a hearing in Waco, Texas in March 2011; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a statement dated in March 2011, the Veteran raised the matter of a total disability rating by reason of individual unemployability due to service-connected disability.  This matter, which has not been developed for appellate review and is not inextricably intertwined with the issues on appeal, is referred to the RO for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for left eye disorder and flat feet, having been reopened herein, and for residuals of head and back injuries, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A claim of service connection for an eye condition was previously denied by a VA RO in July 1966.  Evidence presented since July 1966 relates to an unestablished fact necessary to substantiate the claim.

2.  A claim of service connection for flat feet was previously denied by the RO in August 2005.  Evidence presented since August 2005 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The July 1966 RO decision denying the claim of service connection for an eye condition is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left eye disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The August 2005 RO decision denying the claim of service connection for flat feet is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for flat feet has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As the issues of whether new and material evidence has been received have been resolved in the appellant's favor, any error in notice required by Kent is harmless error, and as the underlying claims for benefits have been remanded, analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.

New and Material Evidence

A claim of entitlement to service connection for an eye condition was denied in a July 1966 rating decision.  A claim of entitlement to service connection for flat feet was denied in an August 2005 rating decision, and the Veteran did not file a notice of disagreement with respect to that issue.  These decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In the July 1966 rating decision denying service connection for an eye condition, the RO determined that the service separation examination showed only refractive error and the evidence did not show a current disability of the eyes.

Evidence considered at the time of this decision included the service treatment records that noted the Veteran complained of a burning, gritty sensation in his eyes in August 1956, with a slightly infected right conjunctiva noted; and a November 1958 VA examination that noted normal eyes.  Evidence received in conjunction with the application to reopen includes a July 2005 private physician's statement that the Veteran currently had left eye optic nerve atrophy with visual field impairment that was not expected to improve.

This statement is competent evidence of a current left eye disability, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, a current disability; and it raises a reasonable possibility of substantiating the claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left eye disorder.

Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

In the August 2005 rating decision denying service connection for flat feet, the RO determined that flat feet were noted on the Veteran's enlistment examination, that there was no indication of aggravation of the condition in the service treatment records, and no medical evidence of aggravation of flat feet during service.

Evidence considered at the time of this decision included the service treatment records that noted flat feet at enlistment and normal feet at discharge; a November 1958 VA examination that noted normal musculoskeletal examination; and an October 2002 VA outpatient record that noted flat feet with fallen arches bilaterally.

Evidence received in conjunction with the application to reopen includes an August 2009 private physician's statement that the Veteran had "flat feet and pain from combat boots have aggravated his feet."

This statement is competent evidence of possible aggravation of a preexisting disability during service, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, inservice aggravation of a disability noted on enlistment; and it raises a reasonable possibility of substantiating the claim. 

Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


ORDER

New and material evidence has been received; the claim of entitlement to service connection for a left eye disorder is reopened and, to that extent only, the appeal is granted.

New and material evidence has been received; the claim of entitlement to service connection for flat feet is reopened and, to that extent only, the appeal is granted.


REMAND

As noted above, the October 1954 service enlistment examination report noted bilateral pes planus, second degree.  The Veteran contends that his pes planus (flat feet) condition was aggravated by his wearing of combat boots during service.  The service treatment records do not note any complaints or findings related to flat feet.  An October 2002 VA outpatient record that noted flat feet with fallen arches bilaterally, and an August 2009 private physician's statement noted that the Veteran had "flat feet and pain from combat boots have aggravated his feet."

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran also contends that he injured his left eye, head, and back in a vehicle accident during service in Korea in 1955.  The Veteran's service personnel records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  The service treatment records do not note any accident, however he complained of a burning, gritty sensation in the eyes in August 1956 and simple headache in October 1956.  The Veteran has provided a statement from M.R., a former service comrade, that states that during the period of the Veteran's service Mr. R. "became aware of" the Veteran's motor vehicle accident and injuries to his head and left eye.  The Veteran was treated in April 2003 and August 2003 for chronic back pain that he reported had been present since 1955.  He has also been treated for eye complaints in 2005 and has testified to experiencing chronic headaches.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed pes planus, to include whether it was aggravated by his military service from October 1954 to August 1958.  The claims folder must be made available to the examiner for review.  The examiner's attention is specifically directed to the Veteran's October 1954 enlistment examination that noted bilateral pes planus, his service discharge examination that noted normal feet, the November 1958 VA examination that showed normal feet, and the August 2009 statement by Dr. K.  

The examiner should conduct a thorough examination of the Veteran's feet and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following questions:

(a) Does the Veteran have a currently have pes planus?

(b) If so, is the Veteran's current pes planus the result of a permanent increase in severity of his pre-existing bilateral pes planus condition during his military service from October 1954 to August 1958?

(c) If there was a measurable increase in severity for his bilateral pes planus during his period of service, was the permanent increase in severity due to the natural progression of the disability?

A complete rationale should be provided for any opinion expressed.  

2.  Schedule the Veteran for appropriate VA examination(s) to determine the etiology and date of onset of any current disability of the left eye, head, and/or back.  All indicated studies should be performed, and the claims folder must be made available to the examiner(s) for review prior to the examination(s).

Based on the examination of the Veteran and review of the record, the examiner(s) should provide a diagnosis of all current disorders of the left eye, head, and back that are present and provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current disability of the left eye, head, and/or back had its onset in service or is causally related to service.

The rationale for any opinion expressed should be provided in the examination report(s).

3.  Then, AMC/RO should readjudicate the claims on appeal.  If the benefits sought remain denied, the AMC/RO must furnish the Veteran and his representative with a supplemental statement of the case (SSOC), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


